— In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of *543the Family Court, Nassau County (Joseph, J.), dated March 26, 1987, which, after a hearing, denied his application for visitation with his two children.
Ordered that the order is affirmed, without costs or disbursements.
Upon our review of the record we find that there is substantial evidence that visitation with the petitioner would be inimical to the children’s welfare at this time (see, Weiss v Weiss, 52 NY2d 170, 175; cf., Valenza v Valenza, 143 AD2d 860; Resnick v Zoldan, 134 AD2d 246; Janousek v Janousek, 108 AD2d 782). The record indicates that the children had had virtually no contact with their father for the preceding seven years, that their last visit with him in 1982 was particularly disruptive to them, and that they were both vehemently opposed to visitation. While the stated desires of the children are not decisive (see, Bubbins v Bubbins, 136 AD2d 672; Matter of Eric L. v Dorothy L., 130 AD2d 660, 661), in light of the other circumstances present in this case, the Family Court’s determination that visitation is contrary to the children’s best interests should not be disturbed (see, Domestic Relations Law § 240; Eschbach v Eschbach, 56 NY2d 167, 171).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, J. P., Thompson, Bracken and Rosenblatt, JJ., concur.